Per Curiam,
When this case was tried and finally disposed of in the court below, Clark v. Allegheny County, 260 Pa. 199, had not been argued before us. What we there decided is conclusive óf the correctness of the view of the learned trial judge, that the duty rested upon the county to keep the Banksville road in proper repair.
As to the contention of the appellant that a demand ought to have been made upon it for the payment of the damages claimed by the appellee before an action could be maintained against it to recover them, nothing more heed be said than that, as they were unliquidated, the case is within the rule that the action is itself a sufficient demand. The other questions raised by the appellant are sufficiently answered in the opinion of the learned court below overruling defendant’s motion for a new trial.
Judgment affirmed.